 Case 18-11417        Doc 10     Filed 12/28/18     Entered 12/28/18 08:40:30         Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA

       IN RE:                                             CASE NO.: 18-11417
       PAUL T. ROMANO                                 CHAPTER 13
       KANDANCE C. ROMANO

         CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

: Original plan December 21, 2018
9 Amended plan – Date amended:
9 Modified plan (post-confirmation) – Date modified:
      Reason for modification:
To Creditors:

Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your
attorney must file an objection to confirmation at least 15 days before the date set for the hearing
on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
any plan.

The following matters may be of particular importance. Debtors must check one box on each
line to state whether or not the plan includes each of the following items. If an item is checked
as "Not Included" or if both boxes are checked, the provision will be ineffective if set out later in
the plan.

 1.1   Nonstandard provisions, set out in paragraph 12           9 Included      9Not Included
 1.2   A limit on the amount of a secured claim                   9 Included     : Not Included
       (cramdown), set out in paragraph 5(E), which may
       result in a partial payment or no payment at all to the
       secured creditor
 1.3   Avoidance of a judicial lien or nonpossessory,            9 Included      9 Not Included
       nonpurchase money security interest, set out in
       paragraph 5(G)


                                            Page 1 of 9
 Case 18-11417        Doc 10     Filed 12/28/18      Entered 12/28/18 08:40:30       Page 2 of 9



(2)     Payment and Term

        The debtor's future earnings are submitted to the supervision and control of the trustee,

and the debtor shall pay to the trustee

$400 for months 1-60

        From the debtor's payments to the trustee, the trustee shall distribute funds as provided in

this plan:

(3)     Trustee Claims

        The trustee shall receive $2,400 as an administrative expense entitled to priority under

11 U.S.C. §507(a)(1) (ten percent (10%) of "payments under the plan").

(4)     Priority Claims

        A.     ATTORNEY FEES

 Attorney’s Name       Total      Fees Debtor paid    Fees to be paid     Term         Monthly
                       Fees       pre-petition        through the plan    (Months)     installment
 David O. Mooney       $3,000     $500                $2,500              1-7          $348
                                                                          8            $64

        B.     TAXES

        The following claims entitled to priority under 11 U.S.C. §507 shall be paid in full in

deferred cash payments unless the holder of a claim has agreed to a different treatment of its

claim, as specified in paragraph 12.

 Name of Creditor                      Amount of Claim    Term (Months)      Monthly Installment
 None

        C.     DOMESTIC SUPPORT OBLIGATIONS ("DSO")

               1.      Ongoing DSO claims
                       a.    X None. If none, skip to paragraph (5) "Secured Claims" below.

                                            Page 2 of 9
Case 18-11417     Doc 10     Filed 12/28/18     Entered 12/28/18 08:40:30       Page 3 of 9



                   b.      Debtor(s) shall pay all post-petition DSO claims directly to the
                           holder(s) of the claim(s), and not through the chapter 13 trustee.
                   c.      List the name(s) and address(es) below of the holder(s) of any
                           DSO as defined in 11 U.S.C. §101(14A). Do not disclose names
                           of minor children, who must be identified only as "Minor child
                           #1," "Minor child #2," etc. See 11 U.S.C. §112.


Name of DSO claim holder            Address, city, state and zip          Monthly payment
None

            2.     DSO Arrearages

                   a.       X None. If none, skip to paragraph (5) "Secured Claims" below.
                   b.      The trustee shall pay DSO arrearages from the debtor's plan
                           payments. List the name and address of the holder of every DSO
                           arrearage claim, amount of arrearage claim and monthly payment
                           below. Do not disclose names of minor children, who must be
                           identified only as "Minor child #1," "Minor child #2," etc. See 11
                           U.S.C. §112.

Name and address of DSO claim holder        Arrearage claim        Term           Monthly
                                            amount                 (Months)       installment
None
                   c.      Except to the extent arrearages are included in the order, pre-
                           petition assignment orders shall remain in effect and the debtor
                           shall continue to make payments pursuant to the terms of the order.

            3.     DSO assigned or owed to a governmental unit under 11 U.S.C.
                   §507(a)(1)(B)

                   a.       X None. If none, skip to paragraph (5) "Secured Claims" below.
                   b.      Pursuant to any pre-petition income assignment order, the debtor
                           shall make all post-petition payments on DSO claims assigned to a
                           governmental unit directly to the assignee of the claim.
                   c.      List the name and address of the holder of every assigned DSO
                           arrearage claim, amount of arrearage claim and monthly payment
                           amount or other special provisions below. The debtor also shall
                           describe in detail any special provisions for payments of these
                           claims in paragraph 12 of this plan.




                                       Page 3 of 9
 Case 18-11417           Doc 10       Filed 12/28/18        Entered 12/28/18 08:40:30                Page 4 of 9




 Name and address of DSO claim holder                  Arrearage claim         Term                   Monthly
                                                       amount                  (Months)               installment
 None

(5)     Secured Claims

        A.       PRINCIPAL RESIDENCE

                 1.      Current Payments        Except as otherwise provided in this plan or by
                 court order, and pursuant to 11 U.S.C. §1322(b)(5) and (c), after the date of the
                 petition and throughout this chapter 13 case, the debtor shall timely make all
                 usual and regular payments required by the debt instruments secured by non-
                 voidable liens on real property (i.e., immovable property) that is the debtor's
                 principal residence, directly to each of the following lien creditors:

 Lienholder                     Security Interest         Address of                          Monthly
                                                          Property/Collateral                 Installment*
 Southwest Funding -            1st Mortgage              32303 Highway 1036                  $1,072
 Cascade                                                  Holden, LA 70744
*Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.

                 2.      Cure of Arrearages From funds available for distribution, the trustee
                 shall pay arrearages to lienholders identified in paragraph 5(A)(1) in monthly
                 installments until the allowed arrearage claim of each lienholder has been
                 satisfied. See 11 USC §1322(b)(3), (5) and (c).

 Lienholder                        Pre or Post-       Total Amount        Remaining Term             Monthly
                                   Petition           of Arrearage        (Months)                   Installment
 Southwest Funding -               prepetition        $17,864             9                          $116
 Cascade                                                                  10-60                      $348

        B.       SURRENDER OF PROPERTY

       Confirmation of this plan shall constitute the debtor's surrender to the following holders
of secured claims, in satisfaction of their secured claims, all the debtor's rights under the
Bankruptcy Code, this plan, or applicable non-bankruptcy law to the debtor's interest in the
property securing the claims:

 Lienholder                      Amount of Secured Claim*             Description of Collateral
 None

                                                  Page 4 of 9
 Case 18-11417        Doc 10     Filed 12/28/18     Entered 12/28/18 08:40:30        Page 5 of 9



*Creditors contesting the proposed amount of a secured claim must file an objection by the
time prescribed by applicable local rules. The court will take evidence to determine the
value of the secured claim at the hearing on confirmation, pursuant to Federal Rule of
Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be
paid.

       Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow
lienholders to exercise non-bankruptcy law remedies as to the collateral. No further motion
seeking stay relief is required.

        C.     PRE-CONFIRMATION ADEQUATE PROTECTION

        Pursuant to the order of the court, all adequate protection payments to secured creditors
required by §1326(a)(1) shall be made through the Chapter 13 trustee, unless otherwise ordered,
in the amount provided in the plan for that creditor. Adequate protection payments shall be
subject to the trustee's fee as set by the designee of the United States Attorney General and shall
be made in the ordinary course of the trustee's business from funds on hand as funds are
available for distribution to creditors who have filed a claim.

 Creditor name, address, and last 4      Security          Claim         Term          Monthly
 digits of account number                                  amount        (Months)      Installment
 None



        D.     SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506

        This subsection provides for treatment of allowed claims secured by a purchase money
security interest in a vehicle acquired for the debtor's personal use, incurred within 910 days
before the date of the petition, or other collateral for debt incurred within one year before the
date of the petition. See "hanging paragraph" following 11 U.S.C. §1325(a)(9).
        After confirmation, the trustee will make installment payments to the holder of each
listed allowed secured claim after subtracting the pre-confirmation adequate protection payments
from the amount of the claim.

 Name of            Description of     Claim           Discount     Remaining          Monthly
 Creditor           Property           Amount          Rate         Term (Months)      Installment
 None

        E.     SECURED CLAIMS DETERMINED UNDER 11 U.S.C. § 506




                                           Page 5 of 9
 Case 18-11417        Doc 10      Filed 12/28/18     Entered 12/28/18 08:40:30        Page 6 of 9



        Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be
determined under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012.
The trustee shall make payments to the claim holder in an amount not less than the allowed
secured claim as of the effective date of the plan. Each holder of a secured claim shall retain the
lien securing the claim until the secured value, as determined by the court, or the amount of the
claim, whichever is less, is paid in full. The holders of the secured claims, the debtor's proposed
value and treatment of the claims are set forth below:

 Name of             Description of     Claim           Discount    Remaining          Monthly
 Creditor            Property           Amount          Rate        Term (Months)      Installment
 1st Heritage        washer and         $500            4.25%       8                  $284
                     dryer                                          9                  $232

        F.      OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED
                CLAIMS

        After the date of the petition and throughout this chapter 13 case, the debtor shall timely
make all usual and regular payments required by the debt instruments secured by non-voidable
liens directly to each of the following lien creditors:

 Creditor and             Security Interest         Description of           Monthly Installment
 reason for direct                                  Property/Collateral
 payment
 None

        G.      MOTIONS TO AVOID LIEN

        The debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security
interest held by creditors listed in this section. The debtor must file a motion to avoid the lien or
security interest; confirmation of this plan alone will not have any effect on the lien or security
interest.

 Lienholder                           Amount of Claim       Nature of Lien to be Avoided
 None


(6)     Unsecured Claims

        A.      CLASS A



                                              Page 6 of 9
 Case 18-11417           Doc 10      Filed 12/28/18        Entered 12/28/18 08:40:30          Page 7 of 9



        Class A comprises creditors holding allowed unsecured claims, except those allowed
unsecured claims treated in paragraph 4(B). Their claims shall be paid pro rata over the period
of the plan as follows:

 Total Amount of Unsecured                Discount Rate        Term             Monthly Installment
 Claims (as scheduled)*                                        (Months)
 $67,241                                  3%                   1-60             $12
*Informational purposes only; to be included in Class A the claims must be allowed.


        B.       CLASS B [IF APPLICABLE]


        Class B comprises creditors holding allowed unsecured claims for which a co-debtor is
liable. To maintain the stay of actions against the co-debtor pursuant to 11 U.S.C. §1301, the
trustee shall pay these creditors one hundred percent (100%) of their allowed claims plus
interest, as follows:


 Name of Creditor                         Discount Rate        Term             Monthly Installment
                                                               (Months)
 None


        C.       CLASS C [IF APPLICABLE]


        Class C comprises creditors holding allowed unsecured claims treated separately in a
manner that does not discriminate against other unsecured creditors.


 Name of Creditor                        Claim Amount             Reason
 None




(7)     Liquidation Value


                                                  Page 7 of 9
 Case 18-11417         Doc 10    Filed 12/28/18     Entered 12/28/18 08:40:30         Page 8 of 9




       The liquidation value of the estate is $ 600.00              .


(8)    Present Value of Payments to Class A Unsecured Creditors


       The present value of the payments to be made to unsecured creditors under the plan using
a 3 % annual discount rate is $668


(9)    Executory Contracts and Unexpired Leases


       The debtor [accepts or rejects] the following leases or executory contracts:
                                                                                                      .
The debtor shall make all post-petition payments on assumed executory contracts and unexpired
leases directly to the creditor beginning with the first payment due after the petition date.


(10)   Attorney's Fees for Debtor's Counsel


       Confirmation of the plan shall constitute approval of the fees and expenses, unless the
court disallows or reduces them.


(11)   Vesting of Property
       Upon confirmation of this plan, all property of the debtor's estate shall vest in the debtor
subject to any mortgages, liens or encumbrances not dealt with in the plan or the order
confirming the plan.
(12)   Non-Standard Provisions
       Any non-standard provision placed elsewhere in this plan is void.
Non-Standard Provision:
                                                                                                      .




                                            Page 8 of 9
 Case 18-11417        Doc 10       Filed 12/28/18   Entered 12/28/18 08:40:30        Page 9 of 9



                               CERTIFICATION OF COUNSEL



       I certify that I have explained the terms and conditions of, and obligations under, the

foregoing plan to the debtor(s).

       Baton Rouge, Louisiana, this 21st day of December 2018.


                                       /s/David O. Mooney
                                         David O. Mooney
                                       Counsel for Debtor(s)

                CERTIFICATION OF COUNSEL OR UNREPRESENTED
               DEBTOR(S) REGARDING NON-STANDARD PROVISIONS

       I certify that this plan contains no non-standard provisions other than those set out in
paragraph 12 and that any non-standard provision placed elsewhere in this plan is void.

                                        /s/David O. Mooney
                                         David O. Mooney
                                       Counsel for Debtor(s)



Date: December 21, 2018
                                         /s/Paul T. Romano
                                           Paul T. Romano
                                               Debtor

                                      /s/Kandance C. Romano
                                        Kandance C. Romano
                                              Debtor
